Title: To James Madison from Samuel H Eakin, 6 December 1808
From: Eakin, Samuel H
To: Madison, James



Sir
NewYork Decemr: 6th: 1808

I had the honor to address you on 7 Ulto. requesting the preferance of an appointment to carry dispatches to Europe, should the Government contemplate sending another Vessel and provided no other person had been promised that employ
I again take the liberty to reiterate my demand and can only add that by being favor’d with that mission I should think myself not only highly flatter’d, but should look upon it at this moment as an act of the greatest Kindness from the Govt. of my country; for it would enable me to settle some concerns I have in france, the want of which means are now Sorely felt by myself and family.
I have a Brother now in the war department, who can explain to you the motives which induce me to Sollicit this favor.
I am personally acquainted with the representative G. S. Mumford from this city who I flatter myself can bear testimony of my character.  I am likewise slightly acquainted with Mr. Cutts your Brotherinlaw  I do not however appeal so much to my acquaintance with those Gentlemen, as to the feelings of your own heart, when it is question to oblidge a fellow creature & those that Surround him.
My object in solliciting this favor is not to make money out of the Governmt. but to enable me to recover some I have in France where my presence is absolutely necessary.  My Knowledge of the french language will enable me to perform the mission to the satisfaction of Governmt. as well as any other person.  I have the honor to be respectfully Sir Your most ob Sert.

Saml. H. Eakin

